DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, a control system configured to locate a measurement anomaly by causing the following steps to be performed: (i) transmitting light along the optical waveguide using the light source; (ii) monitoring the light reflected by the first set of sensors so as to obtain a measured spectrum representing a measurand experienced by each of the sensors in the first set; (iii) detecting an anomalous signal in the measured spectrum, the anomalous signal having a characteristic wavelength and originating from an anomalous sensor of the first set of sensors, the anomalous sensor experiencing the measurand anomaly; and (iv) locating at least the group comprising the anomalous sensor; wherein the control system is further configured to monitor a measurand at a plurality of positions along the optical waveguide by causing the following steps to be performed: (v) emitting a pulse train of narrowband light along the optical waveguide, the pulse train comprising a plurality of pulses at different respective peak wavelengths; (vi) monitoring the light reflected by the second set of sensors along the waveguide; and (vii) estimating a measurand for each sensor in the second set based on the monitored light reflected by the second set..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 10634524, US Patent 6075907 and USPGPUB 20020063866 are in related field of invention but they do not teach the specifics set forth by the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK